DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-14, 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An et al. (US2012/0073240).
For claim 1, An et al. discloses a frame member (figs. 5A-E) for a door assembly, said frame member comprising: a core (160); and at least one top piece (fig. 5C, 102, 104) adjoining said core to form a structural member with said core and wherein said top piece is a composite of a first material (108, [0039], wood) and a plastic material (106, [0039], PVC plastic) and said top piece extending along a top side of said core to cover said core along the top side and along each end of said core.
For claim 2, An et al. discloses that said top piece is a two-piece top piece with a break in the top piece creating an overlap (fig. 5C, 102, 104).
For claim 3, An et al. discloses that the core is formed of a non-metallic material ([0043] wood).
For claim 4, An et al. discloses that the core is wood ([0043] wood).
For claim 9, An et al. discloses that the two-piece top piece includes a stop portion (102) and a rabbet portion (104).
For claim 10, An et al. discloses that said stop portion and said rabbet portion are together generally U-shaped and the proximate end of said stop portion overlaps the corresponding proximate end of said rabbet portion (fig. 5C).
For claim 11, An et al. discloses that the overlapping proximate ends of said rabbet portion and said stop portion form a weather strip slot (fig. 5C, 144).
For claim 12, An et al. discloses that the stop portion and said rabbet portion are generally together U-shaped and the distal ends of said stop portion and said rabbet portion each overlap the sides of the underlying core (fig. 5E, 102, 104, 160).
For claim 13, An et al. discloses that the two-piece top piece is formed of a decay resistant material ([0039], wood plastic composite).
For claim 14, An et al. discloses that the two-piece top piece is a cellulosic plastic composite ([0039], wood plastic composite). 
For claim 19, An et al. discloses that a first piece of said two-piece top piece (104) includes a distal end covering a distal end of said core, said distal end of said first piece extending in an L-shape over a top of the core and having a proximal end terminating at a raised portion of the core; and a second piece (102) of said two-piece top piece having a second distal end covering an opposite distal end of said core, said second distal end extending in an L-shape over the raised portion of the core to a second piece proximate end, the second piece proximate end terminating in an overlapping and non-planar position with the proximate end of the first piece.
For claim 20, An et al. discloses a frame member for a door assembly (fig. 5E), said frame member comprising: a core (160); at least one top piece adjoining said core to form a structural member with said core and wherein said top piece is a composite of a first material (108, [0039], wood) and a plastic material (106, [0039], PVC plastic), and said top piece extending along each side of said core to cover said core along all sides to enclose the core within the top piece, the frame member forming a mullion.
For claim 21, An et al. discloses that said top piece is a two-piece top piece (102, 104).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US2012/0073240) in view of Hagel (US Patent No. 5,873,209).
For claim 5, the An et al. does not disclose that the core includes a lower portion formed of a decay resistant material. 
Hagel discloses a door assembly (fig. 1) having a frame member (6), the frame member includes a lower portion (7) formed of a decay resistant material (col. 2 lines 34-55) since the lower portion is closest to the ground.
It would have been obvious to one having ordinary skill in the art at the time of the invention to make a lower portion of the core of An et al. formed of a decay resistant material as made obvious by Hagel since the lower portion is closest to the ground to increase durability of the lower portion during use.
For claim 6, the combination discloses that the lower portion (Hagel fig. 1, 7) formed of a decay resistant material is a cellulosic (wood)-plastic composite (Hagel col. 2 lines 49-50, extruded wood based Strandex is a wood-plastic composite).
For claim 7, the combination discloses that the first material includes at least a cellulosic portion (An et al., 108, [0039], wood). 
For claim 8, the combination discloses that the plastic portion of the cellulosic-plastic composite is a thermoplastic (An et al., 106, [0039], PVC plastic is a thermoplastic).



Claim 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US2012/0073240).
For claim 15, it would be obvious to make the amount of cellulosic material in the cellulosic plastic composite between about 20-70 wt. % of the weight of the cellulosic-plastic composite since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One of ordinary skill in the art would be motivated to make the amount of cellulosic material between 20-70 wt. % of the weight of the cellulosic-plastic composite to add a natural wood feel to the composite material.
For claim 16, it would be obvious to make the amount of cellulosic material in the cellulosic plastic composite between about 25-45 wt. % of the weight of the cellulosic-plastic composite since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One of ordinary skill in the art would be motivated to make the amount of cellulosic material between 25-45 wt. % of the weight of the cellulosic-plastic composite to add a natural wood feel to the composite material.
For claim 17, it would be obvious to make the amount of cellulosic material in the cellulosic plastic composite about 35 wt. % of the weight of the cellulosic-plastic composite since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One of ordinary skill in the art would be motivated to make the amount of cellulosic material about 35% wt. % of the weight of the cellulosic-plastic composite to add a natural wood feel to the composite material.
For claim 18, it would be obvious to make the thickness of the top piece between about 10-50% of the thickness of the frame member since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One of ordinary skill in the art would be motivated to make the thickness of the top piece between about 10-50% of the thickness of the frame member to increase the strength of the frame member.


Response to Arguments
  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that An is not a one piece top piece) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to the argument that if the element 102 is the top piece, there is no disclosure of a break in the top piece creating an overlap, the examiner argues that (fig. 5C, 102, 104) a combination of elements 102, 104 is considered the top piece and the pieces overlap.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633